Citation Nr: 1716169	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  16-09 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from January 1943 to October 1945.  The Veteran died in March 2014.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision for the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In connection with this appeal, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2017.  A transcript of that hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in March 2014 of acute respiratory failure, pneumonia, and dementia. 

 2.  At the time of the Veteran's death, service-connection was in effect for posttraumatic stress disorder (PTSD), rated 50 percent; sacroiliac injury, rated 40 percent; impairment of the right thigh, rated 20 percent; scar, right lateral lower leg, rated 20 percent; scars, donor site, left thigh and buttocks, rated 10 percent; tinnitus, rated 10 percent; scar, right anterior lower leg, rated 10 percent; five scars, right lateral thigh, rated 10 percent; and bilateral hearing loss, rated 0 percent.

3.  Extending every reasonable doubt to the appellant, service-connected PTSD contributed substantially and materially to the Veteran's cause of death.


CONCLUSION OF LAW

1.  A service-connected disability contributed substantially and materially to the Veteran's cause of death. 38 U.S.C.A. § 1310  (West 2014); 38 C.F.R. § 3.312  (2016).

2.  The claim for DIC benefits under the provisions of 38 U.S.C.A. § 1318  has been made moot by the award of service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. §§ 3.22, 20.1106 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation (DIC) benefits are payable to the surviving spouse of a Veteran if the Veteran died from service-connected disability. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5 (2016).  Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312  (2016).

A contributory cause of death inherently is one not related to the principal cause of death.  In determining whether service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (c)(1) (2016); Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The appellant asserts that the Veteran's service-connected PTSD led to dementia which led to the cause of his death. 

At the time of death, the Veteran was service-connected for PTSD, rated 50 percent; sacroiliac injury, rated 40 percent; impairment of the right thigh, rated 20 percent; scar, right lateral lower leg, rated 20 percent; scars, donor site, left thigh and buttocks, rated 10 percent; tinnitus, rated 10 percent; scar, right anterior lower leg, rated 10 percent; five scars, right lateral thigh, rated 10 percent; and bilateral hearing loss, rated 0 percent.  The Veteran's combined rating at the time of his death was 90 percent and he had been in receipt of a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU) since February 22, 2005. 

A review of the record shows that the Veteran died in March 2014.  The Veteran's death certificate shows that the immediate causes of death were acute respiratory failure, pneumonia, and dementia. 

At the appellant's March 2017 hearing, the appellant's attorney quoted from a VA study listed on VA's website.  That VA study indicated that individuals diagnosed with PTSD were almost twice as likely to develop dementia when compared to those not diagnosed with PTSD.  The study underwent peer review.  The study indicated that the increased likelihood of dementia was caused by the chronic stress that Veterans with PTSD endured throughout their lifetime.  The appellant's attorney argued that based on VA's own study, it was at least as likely as not that the Veteran's PTSD led to dementia which led to his death.

The Board agrees.  No medical evidence has been submitted refuting the study, which again, was conducted by VA and is available on VA's own website.  On that evidentiary basis, the Veteran's service-connected PTSD cannot be satisfactorily disassociated from dementia.  In addition, the Veteran had PTSD and dementia, and some of the symptoms cannot be dissociated to determine which caused the symptoms that led to death.

In sum, the Veteran died of acute respiratory failure, pneumonia, and dementia and was service-connected for PTSD at the time of death.  VA has published a peer-reviewed study indicating that Veterans with PTSD are almost twice as likely to develop dementia when compared to those not diagnosed with PTSD.  The evidence does not adequately separate the symptoms of dementia and PTSD so that it can be found that a preponderance of the evidence shows that PTSD did not contribute to the cause of death.  Resolving reasonable doubt in favor of the claimant, the Board finds that PTSD was a contributory cause of death.  Extending ever reasonable doubt to the appellant, the Board finds that the evidence supports the claim and entitlement to service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board additionally notes that 38 U.S.C. § 1310 and 38 U.S.C. § 1318 provide separate and alternative methods of obtaining VA dependency and indemnity compensation.  Entitlement to VA benefits under 38 U.S.C. § 1310 for the cause of death of the Veteran is the greater benefit, and now has been granted in full.  The Court has indicated that, only if an appellant's claim for service connection for the cause of death of the Veteran is denied under 38 U.S.C. § 1310, is VA required to also consider an appellant's claim under the provisions of 38 U.S.C.A. § 1318.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  Accordingly, the issue of entitlement to DIC benefits under 38 U.S.C. § 1318 is dismissed as no benefit remains to be awarded and no controversy remains.  Swan v. Derwinski, 1 Vet. App. 20 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.

The claim for DIC benefits, under the provisions of 38 U.S.C.A. § 1318, is moot and is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


